PER CURIAM.
We affirm the issues appellant raises on appeal. On the cross-appeal, we reverse the award of taxable costs to appellant, because he did not prevail below. See Ardmore Farms v. Smith, 423 So.2d 1039 (Fla. 1st DCA 1982). Although the judge of compensation claims did not rule that the claimant was entitled to an award of attorney’s fees to *504be paid by the employer/servicing agent, an award to which he would clearly not be entitled because he did not prevail below, we need not reach the issue of claimant’s entitlement to fees, because we regard the judge’s finding on fees as a reservation of jurisdiction to determine both entitlement and amount. Thus cross-appellant’s challenge thereto is a premature. See Sandcaribe, Inc. v. Llerandi, 432 So.2d 185 (Fla. 1st DCA 1983).
AFFIRMED IN PART, REVERSED IN PART, and REMANDED.
ERVIN, ALLEN and DAVIS, JJ., concur.